DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The claims filed February 4, 2021 with the request for reconsideration under the After Final Consideration Pilot Program 2.0 are entered. Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: Kaneta et al. (US 2019/0249358) and Vautard et al. (US 2016/0102180) are the closest prior art.  However, neither reference addresses the limitation that the vinyl ester resin (A) has a (meth)acryloyl group, and the (meth)acryloyl equivalent of the vinyl ester resin (A) is in a range of 500 to 3,000 g/equivalent. There is no teaching or suggestion found in the prior art to include this feature in the sizing agent that is the combination of Kaneta et al. and Vautard et al. The IDS submitted March 31, 2021 cites JP 2005-213463, which does teach the weight per polymerizable unsaturated group of 300-10,000 (para. 74), but the reference does not make it clear if this resin is a vinyl ester resin having an alkoxy polyoxyalkylene structure and a urethane bond.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292.  The examiner can normally be reached on Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MEGAN MCCULLEY/Primary Examiner, Art Unit 1767